DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 8-9, 13, 15, 17, and 19 were amended. Claims 21-23 were canceled; all rejections of these claims are moot. Claims 24-26 were added. Claims 1-5, 7-13, 15-19, and 24-26 are pending and are examined in this office action.
The rejection of claims 1-5, 7-13, and 15-19 under 35 USC 112(b) is maintained. Applicant’s amendment necessitated the new grounds of rejection of claims 1-5, 7-13, 15-19 and 24-26 under 35 USC 112(b). See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 101.
The rejection of claims 1-5, 7-13, and 15-19 has been updated to address Applicant’s amendments, but Applicant’s amendment does not overcome the previously cited references. New claims 24-26 are rejected under 35 USC 103. See response to arguments.

Response to Arguments
	Applicant’s arguments filed 06/06/2022 have been fully considered, but are not persuasive.

	Applicant argues, see especially page 9, that the amendment overcomes the previous grounds of rejection under 35 USC 112(b). Examiner respectfully disagrees. As in the previous claims, the “to co-optimize…” limitation is still claimed as an intended result, but the specification and claim do not provide a standard for determining whether or not the intended result is achieved. Consequently, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. Incorporating claim language which indicates how the co-optimization is performed would likely overcome the rejection, although further consideration of any claim language would be required to reach a determination.

	Applicant argues, see especially pages 12-13, that the approach taken by Olshausen is different than that recited by claim 1. In particular, Applicant indicates that the claim was amended to recite “wherein a dimensionality of the basis matrix is reduced” and argues that Olshausen takes the opposite approach by using an “overcomplete” code in which “the number of basis functions exceeds the effective dimensionality of the input”. Examiner respectfully disagrees. Olshausen teaches “We conjecture that the appropriate form for the probability distribution of these events is that they are "sparse", meaning that a given image may usually be described in terms of a small number of basis functions chosen out of a larger set” (Olshausen, page 3312, left hand column). If the reduction is relative to some preliminary dimensionality of a set of basis functions, this is clearly taught by Olshausen. Olshausen further teaches “Here, we shall examine more closely the consequences of utilizing an "overcomplete" code, in which the number of basis functions is greater than the effective dimensionality of the input. As we shall see, sparse coding with an overcomplete basis set leads to interesting interactions among the code elements, since sparsification weeds out those basis functions not needed to describe a given image structure” (Olshausen, page 3312, left hand column). That is, the basis used by Olshausen is on the one hand “sparse” (i.e., represents a reduction in dimensionality relative to some initial set of basis vectors) and other hand is “overcomplete” (i.e., uses more basis vectors than the effective dimensionality of the input, which is a theoretical minimum number of basis functions required to describe the input and is defined to be the number of non-zero eigenvalues of the input covariance matrix as is described on page 3313). The rejection under 35 USC 103 has been updated to include this portion of Olshausen responsive to Applicant’s amendment.
	Whether or not the “reduced” claim language is taught by Olshausen depends on the broadest reasonable interpretation of this language. As indicated in the rejection under 35 USC 112(b), the claim language is unclear about what the dimensionality is reduced relative to. As far as can be ascertained in view of the indefiniteness issue, the dimensionality must be reduced relative to something; however, this is true of the dimensionality of the basis used by Olshausen since the sparsification process reduces the number of basis vectors. If the claim were to clearly recite that the dimensionality is reduced relative to the effective dimension of the input, then Applicant’s argument would be persuasive, but this is not what the claim recites (and does not appear to be supported by the specification).

	Applicant’s remaining arguments depend on those previously addressed and found unpersuasive.

 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15-19, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 9, and 17 recite “a dimensionality of the basis element matrix is reduced”, but the claim does not clarify what the dimensionality is reduced relative to. Without a standard for comparison, a person of ordinary skill in the art would be unable to determine whether or not the desired reduction is achieved. For the purposes of examination, this limitation is being interpreted as requiring that the dimension of the basis element matrix be smaller than a dimension related to one of the population code matrix, the population of encoded feature values or the set of input stimuli.
	Dependent claims 2-5, 7-8, 10-13, 15-16, 18-19 and 24-26 do not resolve the issue and are rejected with the same rationale.

	Claims 1, 9 and 17 recite “to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency”. The recitation of “to co-optimize for both accuracy during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency” is recited as an intended result of the selection. However, a person of ordinary skill in the art would not be able to determine whether or not any particular selection achieves this result because the “accuracy”, “encoding density” and “efficiency” can be defined/measured in different ways and can be weighted differently. That is, without a clear way to measure accuracy, encoding density, and efficiency they are relative terms of degree which render the scope of the co-optimization indefinite. The determination as to whether or not a particular selection achieves the co-optimization depends on how a particular person of ordinary skill in the art would choose to measure accuracy, encoding density, and efficiency. Two different people of ordinary skill in the art could reasonably reach different conclusions as to whether or not a particular selection achieves the co-optimization, rendering the scope of the claim indefinite. 
	For the purposes of examination, the co-optimization will be interpreted broadly and encompasses accuracy and encoding density both being used to perform the selection and the encoding density being efficient in the sense of resulting in a functioning model.
	Dependent claims 2-5, 7-8, 10-13, 15-16, 18-19 and 24-26 do not resolve the issue and are rejected with the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Rajapakse” (Neural Information Processing: Research and Development) in view of “Olshausen” (Sparse Coding with an Overcomplete Basis Set: A Strategy Employed by V1?), further in view of “Convertino” (Focus of Expansion Estimation with a Neural Network), and further in view of “Gabardos” (US 9,152,915 B1).

	Regarding claim 1, Rajapakse teaches 
	A method for efficient neuromorphic population coding, comprising: (Rajapakse page 39 heading “Convolutional Spiking Neural Network for Robust Object Detection with Population Code Using Structured Pulse Packets”. Spiking neural networks are neuromorphic configurations.) 
	generating, …, a population of encoded feature values for each of individual input stimuli instances  (Rajapakse page 41, fig 1 input lines are thin individual inputs, lines to the pooling layer is the encoded feature vector values for each individual input stimuli.)) among a set of input stimuli (input image) using a set of feature encoding units (feature encoding units are the feature detection blocks in the line segment detector); 
arranging, …, the population of encoded feature values for each of the individual input stimuli instances into a population code matrix; and (Rajapakse, page 41, fig 1 pooling the encoded feature vector values at the pooling layer is arranging the values into a population code matrix.)
…evaluating… a set of training stimuli against the …using a learning method to determine a set of weights in a neural network to perform a task. (Rajapakse pg 119 third para “During the training of the network, the value of each weight is adjusted in order to minimize the specified squared error by using the temporal backpropagation algorithm [12].”  The training data is run through with a certain set of weights and then the error is calculated and used to train/adjust the weights of the neural network to lower the error, this is applicants evaluating a training stimuli against the weight matrix using the backpropagation learning method to adjust/determine a set/matrix of weights to perform the task of facial recognition.)  	
Rajapakse does not appear to explicitly teach
…by a computing device,…by the computing device,… 
factorizing, by the computing device, the population code matrix into a basis element matrix and a contribution coefficient matrix, wherein a dimensionality of the basis element matrix is reduced to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency; and
…basis element matrix…
However, Olshausen—directed to analogous art—teaches
factorizing, by the computing device, the population code matrix into a basis element matrix and a contribution coefficient matrix, wherein a dimensionality of the basis element matrix is reduced to co-optimize for both accuracy in prediction of a focus of expansion during reconstruction of the population code matrix and encoding density in the basis element matrix for efficiency; and(Abstract describes determining a number of basis functions when analyzing data. The Introduction indicates that this may be applied to perform image analysis. The analysis of images is described in detail in the section “IMAGE MODEL” beginning page 3312. Equations (1),  (2), and (3) show models for factorizing of the matrix “b” into the matrices “W” and “I”. The I matrix in either equation (2) or (3) would correspond to a basis element matrix,  the W matrix corresponds to the contribution coefficient matrix, and the b matrix corresponds to the population code matrix. The sentence including the fifth line from the bottom of page 3312 indicates that these values may be used as the weights in a neural network. An exemplary neural network which uses the basis vectors may be seen in Figure 5 and is described in “LEARNING SPARSE CODES”, pages 3315-3316. “LEARNING SPARSE CODES”, especially page 3316, describes the training of the system, which includes determining the sparseness (i.e., number of basis vectors as described in the section “WHY SPARSENESS?” on page 3315). In particular, “The phi_i then learn on the error induced by this sparsification process, resulting in a set of bases that can tolerate sparsification with minimum mean square reconstruction error”. That is, the sparsification considers the reconstruction error of the population code matrix. Encoding sparseness and encoding density are different ways of describing the same phenomenon, which is some measure of how many basis vectors are used. Page 3324, Conclusions, second sentence indicates that the form of coding described is “efficient”. Page 3315 includes the energy function (14), which optimizes based on reconstruction error and sparseness as described in the paragraph following equation (14). Moreover, “We conjecture that the appropriate form for the probability distribution of these events is that they are "sparse", meaning that a given image may usually be described in terms of a small number of basis functions chosen out of a larger set (Field, 1994), as illustrated in Fig. 1” (page 3312, first full paragraph). That is, the number of basis vectors/functions represents a reduction. See also “Here, we shall examine more closely the consequences of utilizing an "overcomplete" code, in which the number of basis functions is greater than the effective dimensionality of the input. As we shall see, sparse coding with an overcomplete basis set leads to interesting interactions among the code elements, since sparsification weeds out those basis functions not needed to describe a given image structure” (Olshausen, page 3312, left hand column).)
…basis element matrix… (Abstract describes determining a number of basis functions when analyzing data. The Introduction indicates that this may be applied to perform image analysis. The analysis of images is described in detail in the section “IMAGE MODEL” beginning page 3312. Equations (1),  (2), and (3) show models for factorizing of the matrix “b” into the matrices “W” and “I”. The I matrix in either equation (2) or (3) would correspond to a basis element matrix,  the W matrix corresponds to the contribution coefficient matrix, and the b matrix corresponds to the population code matrix. The sentence including the fifth line from the bottom of page 3312 indicates that these values may be used as the weights in a neural network. An exemplary neural network which uses the basis vectors may be seen in Figure 5 and is described in “LEARNING SPARSE CODES”, pages 3315-3316.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rajapakse to use factorization to determine neural network weights as taught by Olshausen because this method allows for the extraction of statistically independent and meaningful structures in images which are robots and resemble those determined by people as described by Olshausen in the conclusion.
The combination of Rajapakse and Olshausen does not appear to explicitly teach
…by a computing device,…by the computing device,… by the computing device…by the computing device
… in prediction of a focus of expansion
	However, Convertino—directed to analogous art—teaches
	… in prediction of a focus of expansion (Abstract describes using a neural network to determine a focus of expansion. The introduction describes determining a focus of expansion for determining a heading direction and time to collision computation in a robot. Section 2 provides an overview of Focus of Expansion. Section 3 provides an overview of the neural network used to estimate focus of expansion.)
	Rajapakse and Convertino are analogous art because Rajapakse is interested in performing image analysis in the context of motion and Convertino is directed to performing image analysis by predicting focus of expansion. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Rajapakse and Olshausen to compute the focus of expansion as taught by Convertino because Focus of Expansion may be used to compute the heading direction and time to collision, which are important parameters for a robotic motion control strategy as described by Convertino in the right hand paragraph on page 1693. Moreover, neural networks provide a noise tolerant way to estimate focus of expansion as described by Convertino in the conclusion.
	The combination of Rajapakse, Olshausen and Convertino does not appear to explicitly teach
	…by a computing device,…by the computing device,… by the computing device…by the computing device 
	However, Gabardos teaches
	…by a computing device,…by the computing device,… by the computing device…by the computing device (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Rajapakse to use a computer implementation as taught by Gabardos because it may “simplify and improve control tasks for a wide assortment of control applications including, without limitation, industrial control, adaptive signal processing, navigation, and robotics” (Gabardos, Column 29, lines 25-29). Moreover, it would have been obvious to implement the methods using computers (including computing devices, computing systems and computer instructions) because this would allow for significantly improved computation speed over performing any operations by hand.

	Claim 9 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis, in view of Gabardos further teaching:
	A system for efficient neuromorphic population coding, comprising: a memory device comprising computer-readable instructions stored thereon; and a computing device configured through execution of the computer-readable instructions, to: (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor. Gabardos, column 18, lines 33-48: “In one or more implementations, methods 600, 620, 700, 800,820,900, and/or 920 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information). The one or more processing devices may include one or more devices executing some or all of the operations of method 600, 620, 700, 800, 820, 900, and/or 920 in response to instructions stored electronically on an electronic storage medium. The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations”.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 17 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis, in view of Gabardos further teaching:
	A non-transitory computer-readable medium including computer-readable instructions for efficient neuromorphic population coding stored thereon that, when executed by a computing device, directs the computing device to perform a method, comprising: (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor. Gabardos, Column 3, lines 6-9: “Another aspect of the disclosure relates to a non-transitory computer-readable storage medium having instructions embodied thereon. The instructions may be executable by one or more processors.”)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 2, 10, and 18, the rejection of claims 1, 9 and 17 is incorporated herein. Furthermore, Rajapakse teaches 
	further comprising generating a set of input stimuli to cover a range of features in a feature space. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claim 3 and 11, the rejection of claims 2 and  10 are incorporated herein. Furthermore, Rajapakse teaches
	wherein the set of input stimuli comprises at least one translational, rotational, or deformational optic flow stimuli. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claims 4 and 12, the rejection of claims 2 and 10 is incorporated herein. Furthermore, Rajapakse teaches 
	wherein the set of input stimuli comprises at least one facial-related feature stimuli. (Rajapakse pg 43 “These features (fragments of images) for training are extracted from face images and thereby underwent some Affine transform to ensure robustness to size or orientation change for the detection of respective local features.”)

	Regarding claims 5, 13, and 19, the rejection of claims 2, 10 and 18 are incorporated herein. Furthermore, Rajapakse teaches
	wherein the set of training stimuli is evaluated against [a set of weights] using regression to determine the set of weights for prediction of at least one feature in the feature space. (Rajapakse pg 119 third para “During the training of the network, the value of each weight is adjusted in order to minimize the specified squared error by using the temporal backpropagation algorithm [12].”  The training data is run through with a certain set of weights and then the error is calculated and used to train/adjust the weights to lower the error, this is applicants evaluating a training stimuli against the weight matrix using the backpropagation learning method to adjust/determine a set/matrix of weights to perform the task of facial recognition. The facial recognition task is a prediction of a feature (i.e., the recognized entity) which is being interpreted as being in the abstract “feature space”. Note that a neural network is a type of regression model.)
	Rajapakse doesn’t teach a basis element matrix, but Olshausen teaches
	basis element matrix. (Abstract describes determining a number of basis functions when analyzing data. The Introduction indicates that this may be applied to perform image analysis. The analysis of images is described in detail in the section “IMAGE MODEL” beginning page 3312. Equations (1),  (2), and (3) show models for factorizing of the matrix “b” into the matrices “W” and “I”. The I matrix in either equation (2) or (3) would correspond to a basis element matrix,  the W matrix corresponds to the contribution coefficient matrix, and the b matrix corresponds to the population code matrix. The sentence including the fifth line from the bottom of page 3312 indicates that these values may be used as the weights in a neural network. An exemplary neural network which uses the basis vectors may be seen in Figure 5 and is described in “LEARNING SPARSE CODES”, pages 3315-3316.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claims 8 and 16, the rejection of claims 1 and 9 are incorporated herein. Rajapakse does not appear to explicitly teach 
	wherein the computing device comprises a neuromorphic computing device.
	However, Gabardos—directed to analogous art—teaches
	wherein the computing device comprises a neuromorphic computing device. (Gabardos, Figures 11B-C shows a block diagram illustrating a neuromorphic computerized system for performing image analysis. Column 1, line 66 through column 2 line 12 describe a method performing neuromorphic coding using a processor.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 24, the rejection of claim 1 is incorporated herein. Furthermore, Rajapakse teaches
wherein the neural network comprises a spiking neural network. (Rajapakse page 39 heading “Convolutional Spiking Neural Network for Robust Object Detection with Population Code Using Structured Pulse Packets”. Spiking neural networks are neuromorphic configurations. The spiking neural network is further described in the abstract (page 39) and section 3 provides details of the spiking neural network.)
	
	Claims 25-26 are substantially similar to claim 24 and are rejected with the same rationale in view of the rejections of claims 9 and 17, mutatis mutandis.

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Rajapakse” (Neural Information Processing: Research and Development) in view of “Olshausen” (Sparse Coding with an Overcomplete Basis Set: A Strategy Employed by V1?), further in view of “Convertino” (Focus of Expansion Estimation with a Neural Network), further in view of “Gabardos” (US 9,152,915 B1), and further in view of “Hoyer” (Non-negative matrix factorization with Sparseness Constraints).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Rajapakse, Olshausen, Convertino and Gabardos does not appear to explicitly teach 
	wherein the factorizing comprises non-negative matrix factorizing.
	However, Hoyer—directed to analogous art--teaches
	wherein the factorizing comprises non-negative matrix factorizing. (Hoyer sec 2 “Non-negative matrix factorization is a linear, non-negative approximate data representation. Let’s assume that our data consists of T measurements of N non-negative scalar variables… V ≈ WH, where each column of H contains the coefficient vector h t corresponding to the measurement vector vt.” W is the basis element matrix with basis vectors.)
	Rajapakse teaches image analysis and Hoyer teaches non-negative matrix factorization with sparseness constraints to perform image analysis. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to incorporate non-negative matrix factorization as taught by Hoyer because “the appeal of NMF comes from its empirical success in learning meaningful features from a diverse collection of real-life data sets” (Hoyer pg 1459, last paragraph). Moreover, incorporating sparseness improves the decompositions as described in the abstract.

	Regarding claim 15, the rejection of claim 9 is incorporated herein. The combination of Rajapakse, Olshausen, Convertino and Gabardos does not appear to explicitly teach
	is further configured to factorize the population code matrix using non-negative matrix factorizing.
	 However, Hoyer—directed to analogous art--teaches
	is further configured to factorize the population code matrix using non-negative matrix factorizing. (Hoyer sec 2 “Non-negative matrix factorization is a linear, non-negative approximate data representation. Let’s assume that our data consists of T measurements of N non-negative scalar variables… V ≈ WH, where each column of H contains the coefficient vector ht corresponding to the measurement vector vt.” W is the basis element matrix with basis vectors.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121